I115th CONGRESS1st SessionH. R. 645IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2017Mr. Bost (for himself, Mr. O'Rourke, Mrs. Radewagen, and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to provide for the inspection of kitchens and food service areas at medical facilities of the Department of Veterans Affairs to ensure that the same standards for kitchens and food service areas at hospitals in the private sector are being met at kitchens and food service areas at medical facilities of the Department. 
1.Short titleThis Act may be cited as the Requiring Accountability and Inspections for Dining Service Act. 2.Inspection of kitchens and food service areas at medical facilities of the Department of Veterans Affairs (a)In generalNot later than 90 days after the date of the enactment of this Act, and not less frequently than annually thereafter, the Secretary of Veterans Affairs shall provide for the conduct of inspections of kitchens and food service areas at each medical facility of the Department of Veterans Affairs to ensure that the same standards for kitchens and food service areas at hospitals in the private sector are being met at kitchens and food service areas at medical facilities of the Department. 
(b)Agreement 
(1)In generalThe Secretary shall seek to enter into an agreement with the Joint Commission on Accreditation of Hospital Organizations under which the Joint Commission on Accreditation of Hospital Organizations conducts the inspections required under subsection (a). (2)Alternate organizationIf the Secretary is unable to enter into an agreement described in paragraph (1) with the Joint Commission on Accreditation of Hospital Organizations on terms acceptable to the Secretary, the Secretary shall seek to enter into such an agreement with another appropriate organization that— 
(A)is not part of the Federal Government; (B)operates as a not-for-profit entity; and 
(C)has expertise and objectivity comparable to that of the Joint Commission on Accreditation of Hospital Organizations. (c)Remediation plan (1)Initial failureIf a kitchen or food service area of a medical facility of the Department is determined pursuant to an inspection conducted under subsection (a) not to meet the standards for kitchens and food service areas in hospitals in the private sector, that medical facility fails the inspection and the Secretary shall— 
(A)implement a remediation plan for that medical facility within 48 hours; and (B)conduct a second inspection under subsection (a) at that medical facility within 7 days of the failed inspection. 
(2)Second failureIf a medical facility of the Department fails the second inspection conducted under paragraph (1)(B), the Secretary shall close the kitchen or food service area at that medical facility that did not meet the standards for kitchens and food service areas in hospitals in the private sector until remediation is completed and all kitchens and food service areas at that medical facility meet such standards. (3)Provision of foodIf a kitchen or food service area is closed at a medical facility of the Department pursuant to paragraph (2), the Director of the Veterans Integrated Service Network in which the medical facility is located shall enter into a contract with a vendor approved by the General Services Administration to provide food at the medical facility. 
(d)Reports 
(1)QuarterlyNot less frequently than quarterly, the Director of each Veterans Integrated Service Network shall submit to Congress a report on inspections conducted under this section during that quarter at medical facilities of the Department under the jurisdiction of that Director. (2)Subsequent periodA Director of a Veterans Integrated Service Network may submit to Congress the report described in paragraph (1) not less frequently than semiannually if the Director does not report any failed inspections for the one-year period preceding the submittal of the report. 
